DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9, 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for matching persons. 
The following is an examiner's statement of reasons for allowance: The present invention is directed towards matching persons by calculating similarities between the query person and the selected candidate persons based on a similarity formula.
The closest prior art, Watanabe et al. (US 2017/0017833) and Ueki et al. (US 2010/0266159) show related systems. Watanabe teaches to determine a query person, and acquire property information on the query person (see figure 4, para. 0046, 0070); perform person detection on at least one video surveillance image, determine all candidate persons, and acquire property information on all the candidate persons (see figure 4, para. 0059, 0061, 0070). Ueki teaches to calculate a match score of each candidate person according to the property information on the query person and property information on each candidate person, and select a predetermined number of candidate persons in a descending order of the match scores (see figure 10, para. 0031, 0042-0044); and to calculate similarities between the query person and the selected candidate persons, and take a candidate person in the selected candidate persons having a highest similarity with the query person as the query person (see figure 10, para. 0064, 0066).
However, Watanabe and Ueki fail to address: 

“…wherein the determining unit acquires high-dimensional features of the query person and all the selected candidate persons, and calculates a similarity between the query person and each selected candidate person according to the high-dimensional features of the query person and each selected candidate person; and
wherein the determining unit calculates the similarity by using a formula as below:

    PNG
    media_image1.png
    67
    181
    media_image1.png
    Greyscale


where, i is a sequence number of a selected candidate person, 0 is the high-dimensional feature of the query person, Ci is the high-dimensional feature of the selected candidate person, and m is a total number of the selected candidate persons.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663